FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2022

                                     No. 04-22-00411-CV

                          IN THE INTEREST OF E.M.O., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-00818
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
        Appellant’s brief was due on August 22, 2022. See TEX. R. APP. P. 28.4(a), 38.6(a).
After the due date, Appellant filed an opposed motion for a thirty-day extension of time to file
the brief.
       Appellant’s motion is granted; the brief is due on September 21, 2022.

       It is so ORDERED on August 26, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT